Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roman Fayerberg on July 20, 2022.
The application has been amended as follows: 
1. (examiner’s amendment) A system comprising: 
a structure configurable to irradiate a target volume, wherein the structure includes: 
a movable base including a holding bracket having a slot; 
a plurality of arms connected to an anchor surface, each arm configurable between a first position and a second position, wherein the arm is fully collapsed in the first position and fully expanded in the second position; 
a support connected to at least one arm of the plurality of arms, the support including an inner shaft capable of radially fitting into the slot of the holding bracket; and 
a collar connected to the support and axially adjustable within the slot of the holding bracket, wherein the holding bracket is configured to restrict a radial movement of the collar to within the slot of the holding bracket; and 
a plurality of light sources connected to the plurality of arms and capable of emitting ultraviolet light to irradiate the target volume when the arms of the structure are positioned in- between the first position and the second position.  

8. (examiner’s amendment) The system of claim 7, wherein the two or more sets of horizontal scissors arms of each arm are connected at a matching set of intersections such that the fixed proportionality with respect to the spacing of the plurality of light sources are maintained when the arm is transitioning between the first position and the second position.  
Allowable Subject Matter
1.         Claims 1-9 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a system comprising: 
a structure configurable to irradiate a target volume, wherein the structure includes: 
a movable base including a holding bracket having a slot; 
a plurality of arms connected to an anchor surface, each arm configurable between a first position and a second position, wherein the arm is fully collapsed in the first position and fully expanded in the second position; 
a support connected to at least one arm of the plurality of arms, the support including an inner shaft capable of radially fitting into the slot of the holding bracket; and 
a collar connected to the support and axially adjustable within the slot of the holding bracket, wherein the holding bracket configured to restrict a radial movement of the collar to within the slot of the holding bracket; and 
a plurality of light sources connected to the plurality of arms and capable of emitting ultraviolet light to irradiate the target volume when the arms of the structure are positioned in- between the first position and the second position.  
  
3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added):a movable base including a holding bracket having a slot; 
a plurality of arms connected to an anchor surface, each arm configurable between a first position and a second position, wherein the arm is fully collapsed in the first position and fully expanded in the second position; 
a support connected to at least one arm of the plurality of arms, the support including an inner shaft capable of radially fitting into the slot of the holding bracket; and 
a collar connected to the support and axially adjustable WITHIN THE SLOT of the holding bracket, wherein the holding bracket configured to restrict a radial movement of the collar to within the slot of the holding bracket; and 
a plurality of light sources connected to the plurality of arms and capable of emitting ultraviolet light to irradiate the target volume when the arms of the structure are positioned in- between the first position and the second position.  

4.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881